United States Securities and Exchange Commission Washington, DC 20549 Form 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) March 26, PERFICIENT, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 001-15169 74-2853258 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1120 South Capital of Texas Highway, Suite 220, Building 3, Austin, Texas 78746 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code(512) 531-6000 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 OTHER EVENTS On March 26, 2008, Perficient, Inc.’s Board of Directors (the “Board”) authorized the repurchase of up to $10.0 million of the Company’s common stock (the “Stock Repurchase Program”). A copy of the press release issued by the Company concerning the Stock Repurchase Program is furnished herewith as Exhibit 99.1 and is incorporated herein by reference in its entirety. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits. 99.1 Perficient, Inc. Press Release,dated March 27, 2008, announcing the Stock Repurchase Program SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PERFICIENT, INC. Date: March 27, 2008 By: /s/ Paul E. Martin Paul E. Martin Chief Financial Officer Exhibit Index Exhibit Number Description 99.1 Perficient, Inc. Press Release,dated March 27, 2008, announcing the Stock Repurchase Program
